
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.34


[*]    Portions of this exhibit have been redacted.


DISTRIBUTOR AGREEMENT


        This agreement is entered into this 15th day of May, 2002 by and between
Alcide Corporation, a Delaware corporation whose offices are located at 8561
154th Ave. N.E., Redmond, Washington, U.S.A. (hereinafter "Supplier") and
Agri-Lloyd International LTD whose offices are located at Glendower Road,
Leominster, Herefordshire, UK (hereinafter "Distributor"), and supersedes all
previous agreements between the parties.

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties agree as follows:

1.    Definitions

        As used herein, the term

        1.1  "Contract Term" shall mean that period stated on Schedule A
attached hereto.

        1.2  "Products" shall mean Alcide® external udder care products,
including UDDERgold® Germicidal Barrier Teat Dip, UDDERgold Platinum® Barrier
Teat Dip and DIPPINgold® Pre and Post Milking Teat Dip.

        1.3  "Territory" shall be as defined on Schedule B.

2.    Appointment of Distributor

        2.1  Subject to the terms and conditions of this Agreement, Supplier
hereby appoints Distributor as exclusive distributor for the Products for the
Territory. Distributor hereby accepts said appointment and agrees to actively
promote and sell the Products. [*]

        2.2  In accepting this appointment, Distributor agrees that it and the
other subsidiaries of Tangerine Holdings Limited shall not, directly or
indirectly, sell or distribute in the Territory, or develop:

        (a)  Any other external udder disinfectant product during the Contract
Term.

        (b)  Any product containing acidified chlorite, chlorous acid or
chlorine dioxide as its active ingredients or degradents during the Contract
Term and for a period of two (2) years thereafter. [*]

        (c)  Alcide products sourced through other Alcide distributors unless
approved in writing by Alcide.

        2.3  Distributor may appoint agents, dealers or sales representatives to
act on Distributor's behalf for sales of the Products in the Territory, provided
that any compensation to such agents, dealers or representatives shall be solely
Distributor's responsibility.

        2.4  Subject to the terms and conditions of this Agreement, Distributor
is authorized to sell the Products purchased from Supplier in such manner, at
such prices and upon such terms as Distributor shall determine. Distributor is
an independent contractor, not an agent or representative of Supplier.
Distributor shall not assume or create any obligation in the name of Supplier or
make any representation, warranty or guarantee on behalf of or in the name of
Supplier.

        2.5  Labeling of the Products shall be determined exclusively by
Supplier. Distributor will have the right to review all Product labels prior to
final approval by Supplier, and Distributor's name and trademark shall be
displayed on all labels for product delivered in the Territories. Distributor

--------------------------------------------------------------------------------




shall reimburse Supplier for art work related to labels making specific
reference to Distributor or Sub-distributors and, upon termination of this
Agreement, Distributor shall purchase such labels from Supplier at the cost
incurred by supplier. When Sub-distributor changes, Distributor shall purchase
old labels from Supplier.

        2.6  In any of the Distributor's activities relating to the promotion
and sale of the Products, Supplier's name and trademark shall always be
prominently displayed in order to protect Supplier's rights and goodwill in the
same. Whenever Supplier's name and trademark are used in advertising and
promotional programs, Supplier retains the right to review and approve same.

        2.7  All registrations, trade names, trademarks and product names under
which the Products are sold shall be the property of Supplier. In the event any
registrations (e.g., Product registrations) are taken or issued in the name of
Distributor, Distributor shall, upon request, but in no event no later than upon
termination of this Agreement, transfer such registrations to Supplier or
Supplier's designee and provide any documents and assistance reasonably required
in connection therewith.

        2.8  This Agreement shall not be construed as establishing a franchise.

        2.9  Supplier and Distributor each represent and warrant to the other
that it is authorized to enter into and perform this Agreement and that this
Agreement does not and shall not conflict with any other agreements it may have.

3.    Terms and Conditions of Sale

        3.1  All of Distributor's orders for the Products shall be subject to
the terms and conditions set forth in this Section 3 and in the attached
Schedule D which provides product pricing. No additional or different terms set
forth in Distributor or Supplier's purchase order, acknowledgment or other forms
of correspondence (other than an amendment to this Agreement pursuant to
Section 8.1 hereof) shall govern any sales of the Products by Supplier to
Distributor.

        3.2  Supplier shall be responsible for labeling, packing and shipping
all Products ordered in a form agreed upon between Supplier and Distributor as
being appropriate for the Territory and suitable for ready sale to the end user
in the Territory. All deliveries shall be Ex Works Manufacturing Plant location.

        3.3  Schedule A (attached) sets forth-minimum yearly commitment amounts
of product to be purchased by Distributor from Supplier. [*]

        Ninety (90) days prior to the start of the contract year, Distributor
will provide Supplier with a twelve (12) month forecast of anticipated product
purchases by month. The twelve (12) month forecast will be updated each ninety
(90) days to facilitate Supplier's planning.

        Distributor shall place a firm stocking purchase order for a total of at
least [*] to be delivered on or before [*] and invoiced on [*] . This particular
order to be paid for by Distributor on or before [*]. A second purchase order
for [*] shall be placed for [*] shipment.

        Monthly purchase orders will be issued by Distributor to Supplier sixty
(60) days in advance.

        3.4  Terms are 60 (sixty) days ex-works the Supplier's manufacturer or
warehouse. Distributor shall make payments to Supplier within sixty (60) days
following invoice of products ordered by Distributor. Invoice will not be issued
by Supplier until Product is manufactured and ready for shipment with proper
notification of availability provided to Distributor. Distributor agrees and
understands that interest will be charged for all amounts not paid within sixty
(60) days from date of invoice. The interest will be 2% per month, plus an
additional incremental rate of 1.5% per month for amounts not paid within one
hundred twenty (120) days from date of shipment. [*]

2

--------------------------------------------------------------------------------




        3.5  Supplier provides the Limited Warranty as described in Schedule C.

        3.6  Prices shown in Schedule D may be revised by Supplier annually on
the anniversary date of this agreement following sixty (60) days prior written
notice to Distributor by Supplier.

        3.7  Supplier shall have Distributor named as an additional insured
under Supplier's Product Liability Insurance policy at all times during the term
of this Agreement

        3.8  Upon termination of the Agreement, Distributor shall purchase from
Supplier all unused labels and product inventory that has been manufactured
subject to a purchase order issued by the Distributor.

4.    Promotional Activities

        4.1  Distributor shall undertake such advertising and promotional
activity relating to Products as is deemed appropriate by Distributor to
actively promote sales. Such advertising and promotional activity shall be
solely at Distributor's expense unless otherwise agreed to in writing by
Supplier. All advertising and promotional materials developed by Distributor
shall be in accordance with descriptions of Products provided by Supplier and,
to the best of Distributor's knowledge, shall be accurate in all material
respects. Upon request, Supplier shall have the right to review and approve all
advertising and promotional materials developed by Distributor. Such approval
will not be unreasonably withheld and will automatically be given if Supplier
does not respond to the request within fourteen (14) working days.

        4.2  Distributor's marketing plans shall be provided to Supplier
annually on or before the start of each contract year. A list of major meetings,
annual shows, seminars and training programs at which Supplier's participation
is desired shall be submitted ninety (90) days in advance by Distributor.

        4.3  A tabulation of Distributor sales by Product and Territory shall be
provided by Distributor to Supplier at the end of each fiscal quarter.

        4.4  Distributor shall not undertake any advertising or promotional
activity relating to the Products until after August 15, 2002.

5.    Term and Termination

        5.1  This Agreement may be terminated by either party, effective
immediately upon notice to the other, in the event the party to which such
notice is sent becomes the subject of any bankruptcy or insolvency proceedings.
This Agreement may also be terminated by Supplier effective immediately in the
event Distributor is delinquent in payment of invoices, as defined by
paragraph 3.4, by more than thirty (30) days.

        5.2  In any case where a party claims the other party is in breach of
the provisions of this Agreement (other than a failure to purchase at least the
commitment amounts set forth in Schedule A), the injured party shall give
written notice of the breach. The party in breach must commence curing the
breach within sixty (60) days of receiving notice thereof. If the breach is not
cured within one hundred and twenty (120) days, this Agreement may be terminated
by the party claiming breach.

        5.3  The provisions of Sections 2.2, 2.6, and 7 and any accrued
obligations shall survive termination of this Agreement.

        5.4  No later than six (6) months prior to expiration of this Agreement,
Distributor and Supplier shall meet to discuss their intentions regarding a new
or extended agreement.

3

--------------------------------------------------------------------------------




6.    Applicable Law.

        This Agreement shall be governed by and construed in accordance with the
laws of the State of Washington, regardless of its or any other jurisdiction's
choice of law principles. The 1980 U.N. Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Settlement of
disputes relating to this Agreement shall be resolved according to the Rules of
Arbitration of the International Chamber of Commerce.

7.    Confidential Information

        (a)  Supplier and Distributor agree, with respect to any confidential
information received from the other and identified as confidential information,
that:

        (i)    the receiving party shall use reasonable care to prevent
disclosure of the confidential information to any third party without the prior
written consent of the disclosing party, and the degree of care taken by the
receiving party shall be at least as great as the degree of care which the
receiving party takes in protecting its own confidential information; and

        (ii)  receiving party shall not use confidential information disclosed
by the other party for any commercial purpose other than pursuant to this
Agreement, or publish or disclose it to third persons without the prior written
consent of the disclosing party.

        (b)  Neither party shall have any obligation with respect to any
information disclosed by the other party:

        (i)    which is already in the possession of the receiving party at the
time of its receipt from the disclosing party;

        (ii)  which the receiving party lawfully receives from another person
whose disclosure thereof to the receiving party does not violate any rights of
the disclosing party; or

        (iii)  which is or becomes published or otherwise publicly available
through no act or omission of the receiving party.

        (c)  Upon expiration or termination of this Agreement, Distributor and
Supplier shall each, upon the written request of the other, return or destroy
all materials, copies thereof and extracts therefrom which include any
information designated as confidential by the other pursuant to Section 7.1.
Each may, however, retain for legal archival purposes only, one (1) copy of all
such material.

        (d)  The provisions of this Section 7 and Section 2.2 (b) shall survive
termination of this Agreement and remain in full force and effect for a period
of three (3) years following termination as to any item of confidential
information.

8.    Miscellaneous

        8.1  This Agreement constitutes the entire agreement between Distributor
and Supplier and may be amended only by a written document signed by both
parties hereto.

        8.2  All notices, requests or other communications under this Agreement
shall be given in the English language and will be deemed properly given if in
writing and delivered in person, sent via

4

--------------------------------------------------------------------------------




international courier service or by confirmed facsimile transmission to the
intended recipient at the address specified below, or to such other address as a
party may specify in writing:

 
   
If to Supplier:   Alcide Corporation
 
 
Attn.: John Richards
8561 154th Avenue N.E.
Redmond, WA 98052
U.S.A.
If to Distributor:
 
Agri-Lloyd International LTD
 
 
Attn.: David Haythornthwaite
Glendower Road, Leominster
Herefordshire HR6 ORL
UK

        8.3  The failure by either party to enforce any term or provision of
this Agreement shall not constitute a waiver of the same.

        8.4  This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and one and the same document.

        8.5  The rights of Distributor hereunder shall not be assigned or
transferred, either voluntarily or by operation of law, without the prior
written consent of Supplier, nor shall the duties of Distributor hereunder be
delegated in whole or in part. Any such assignment, transfer or delegation shall
be of no force or effect. Any change in control of Distributor shall be deemed
an impermissible assignment and entitle Supplier to terminate this Agreement.
This Agreement shall be binding upon and inure to the benefit of Supplier, its
successors and assigns.

        8.6  If any provision of this Agreement is or becomes invalid, illegal
or unenforceable, the remaining provisions shall remain in full force and
effect, and for the invalid, illegal or unenforceable provision shall be
substituted a valid, legal and enforceable provision which shall be as similar
as possible in economic and business objectives as intended by the parties.

        8.7  Distributor shall comply with all applicable laws and regulations
in performing under this Agreement, including the U.S. Foreign Corrupt Practices
Act.

        Neither party shall be responsible for non-performance or delay in
performance arising from force majeure except the term of this Agreement shall
not be extended as a consequence thereof. Force Majeure shall be deemed to
include, but not be limited to, those circumstances, if any, whereby Distributor
shall be prevented from meeting minimum purchase requirements set forth in
Schedule A as a consequence of acts and omissions of Supplier.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

 
   
   
   
ALCIDE CORPORATION
("Supplier")   Agri-Lloyd International LTD
(Distributor)
By:
 
/s/ James L. Winter

--------------------------------------------------------------------------------


 
By:
 
/s/ David Haythornthwaite

--------------------------------------------------------------------------------


Its:
 
Corporate Vice President

--------------------------------------------------------------------------------


 
Its:
 
Chairman

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------


SCHEDULE A


 
   
    (1) Contract Term
 
 
(2) Commitments to purchase product

(1)The Contract Term shall be a three-year period commencing June 1, 2002, and
ending May 31, 2005.

(2)The Contract can be automatically renewed for a period of two-years until
May 31, 2007 if the Annual Purchase volume as stated in Schedule A for Year 3
has been met by Distributor.

(3)Product to be purchased by Distributor from Supplier for the Territory during
the periods after commencement of the Contract Term are as follows:


UK


--------------------------------------------------------------------------------

  Annual Purchase

--------------------------------------------------------------------------------

Contract Year       Year 1   [*]   Year 2   [*]   Year 3   [*]   Year 4   [*]  
Year 5   [*]

6

--------------------------------------------------------------------------------


SCHEDULE B


Territory

UK

Ireland

7

--------------------------------------------------------------------------------


SCHEDULE C

Limited Warranty


        Alcide Corporation warrants to all purchasers of this Product that it
has been manufactured in accordance with U.S. regulatory requirements, is free
of defects and is as described in all labeling affixed hereto. Alcide's sole
obligation under this warranty and buyer's sole remedy for any defect or failure
to meet such requirements or labeling shall be limited to replacement without
cost (except all costs for shipping and handling which shall be Distributor's
responsibility) of any quantity of the Product sold.

        THE WARRANTY PROVIDED HEREIN AND THE OBLIGATIONS AND LIABILITIES OF
ALCIDE CORPORATION HEREUNDER ARE EXCLUSIVE AND IN LIEU OF, AND BUYER HEREBY
WAIVES ALL OTHER REMEDIES, WARRANTIES, GUARANTIES OR LIABILITIES, EXPRESS OR
IMPLIED, ARISING BY LAW OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE OR MERCHANTABILITY AND ANY
REMEDIES OR LIABILITIES FOR LOST PROFITS OR CONSEQUENTIAL DAMAGES). BUYER
ACKNOWLEDGES THAT HE IS NOT RELYING ON THE JUDGMENT OF ALCIDE CORPORATION TO
SELECT OR FURNISH COMPONENTS OR MATERIALS SUITABLE FOR ANY PARTICULAR PURPOSE
AND THAT ALCIDE CORPORATION MAKES NO WARRANTIES OTHER THAN ON THE FACE HEREOF.

8

--------------------------------------------------------------------------------


SCHEDULE D


1.Standard pricing—[*]


PRODUCT


--------------------------------------------------------------------------------

  SIZE
of Units

--------------------------------------------------------------------------------

  PRICE $/Gallon

--------------------------------------------------------------------------------

UDDERgold   [*]   [*] UDDERgold Platinum   [*]   [*] DIPPINgold   [*]   [*]

2.[*]

3.[*]

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.34



DISTRIBUTOR AGREEMENT
SCHEDULE A
SCHEDULE B
SCHEDULE C Limited Warranty
SCHEDULE D
